DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading provided by the applicant reduces the legibility of the invention.  Specifically, figure 1 includes shading which reduces the legibility of the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Tray with removably affixed insert”.

Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  
Regarding claim 2, the applicant states “a plurality of inwardly-directed locking detents located along a lower portion of the tray at least one sidewall”. It appears the limitation should say “a plurality of inwardly-directed locking detents located along a lower portion of the tray at the at least one sidewall”.
Regarding claim 5, the applicant states “a central raised area and at least peripheral raised area”. It appears the limitation should say “a central raised area and at least one peripheral raised area”.
Regarding claim 6, the applicant states “the central raised area and at least peripheral raised area”. It appears the limitation should say “the central raised area and the at least one peripheral raised area”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “locking mechanism” in claim 1. Although the phrase “locking mechanism” can be read as “a mechanism for locking” which would invoke 112(f), the locking mechanism is further defined in claim 2 where the locking mechanism comprises a plurality of inwardly-directed locking detents located along a lower portion of the tray at least one sidewall, above the bottom wall, and a flange extending horizontally outward from the peripheral edge of the insert, wherein the insert is secured within the tray by positioning the insert flange under the locking detents.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "may be formed" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner recommends changing the limitation to say “is formed”.
Claim 17 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-13, 16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. (US 8,474,610).
Regarding claim 1, Knight teaches a container (figure 1, reference 10) comprising: a tray (figure 4, reference 12) comprising: a bottom wall (figure 4, reference 18) having a perimeter (figure 4), at least one raised area (figure 4, reference 18, 34 and 36), and at least one lower surface (figure 4, reference 33); at least one sidewall (figure 4, references 20 and 22) extending upwardly from the perimeter of the bottom wall (figure 4) and terminating at a rim (figure 4, reference 26), the at least one sidewall having an inner, product facing surface (figure 4, inside surface of tray 12); and a plurality of vertically oriented concave flutes (figure 1, reference 32) disposed on the inner surface of the at least one sidewall (figure 1, reference 20 and 22), the flutes extending from an upper portion of the tray of the at least one sidewall to the tray bottom wall (figure 1 and 2, reference 32); an insert (figure 4, reference 14) comprising: a bowed surface (figure 3: The specification defines “a bowed surface” as “the term bowed surface means that the midsection 61 of the insert 14 may be disposed further from a horizontal plane 60 than the end portions 62 of the insert (see FIGS. 7 and 8)” [paragraph 34]. By this definition, the insert of Knight comprises a bowed surface since the insert 14 has a midsection 43 which is disposed further from a horizontal plane then the end portion 56. Furthermore, this would be an inherent feature since placing a product on the tray will cause the ends of the insert to bend downward while the midsection stays up due to the pad 16, as best seen in figure 3) terminating in a peripheral edge (figure 3, reference 56); a plurality of elevated portions (figure 3, reference 43) extending upwardly from the bowed surface (figure 3); and a locking mechanism (figure 3A, reference 38) which removably affixes the insert to the tray (figure 3A and column 3, lines 24-31); wherein when affixed to the tray, the bowed surface of the insert is removably disposed on the at least one raised area of the bottom wall of the tray (figure 3A and column 3, lines 24-31); wherein a reservoir is defined between the insert and the at least one lower surface of the tray bottom wall (figure 3A, between insert 14 and bottom wall 18 and column 2, lines 62-35); and wherein the elevated portions of the insert, the flutes, and the at least one raised area of the tray bottom define a plurality of channels which direct extrudate to the reservoir (figure 3 and 3A, near reference 32 and column 3, lines 13-18).
Regarding claim 2, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the locking mechanism comprises a plurality of inwardly-directed locking detents (figure 3A, reference 38) located along a lower portion of the tray at least one sidewall (figure 3A), above the bottom wall (figure 3A), and a flange extending horizontally outward from the peripheral edge of the insert (figure 3A, reference 56), wherein the insert is secured within the tray by positioning the insert flange under the locking detents (figure 3A and column 3, lines 24-31).
Regarding claim 3, Knight teaches all of the claim limitations of claim 2, as shown above. Furthermore, Knight teaches the locking detents are substantially wedge shaped (figure 3A, reference 38 and column 3, lines 24-31) and comprise a sloped upper surface (figure 3A, top surface of 38) and a sloped lower surface (figure 3A, bottom surface of 38).
Regarding claim 4, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the at least one raised area of the bottom wall of the tray comprises a central raised area (figure 2 and 4, near numbered reference 18).
Regarding claim 5, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the at least one raised area of the bottom wall of the tray comprises a central raised area (figure 2 and 4, near numbered middle reference 18) and at least peripheral raised area (figure 3A, reference 36).
Regarding claim 6, Knight teaches all of the claim limitations of claim 5, as shown above. Furthermore, Knight teaches at least one lower surface of the bottom wall of the tray surrounds the central raised area and at least peripheral raised area (figure 3, reference 33).
Regarding claim 9, Knight teaches all of the claim limitations of claim 5, as shown above. Furthermore, Knight teaches a plurality of dams projecting upwardly from the bottom wall (figure 4, reference 34), each dam positioned between a flute and the interior of the tray (figure 4, reference 34), wherein the dams have a width that is at least as wide as a width of the flutes (figure 4, reference 34).
Regarding claim 11, Knight teaches all of the claim limitations of claim 9, as shown above. Furthermore, Knight teaches at least one of the plurality of dams forces draining extrudate to flow from an adjacent flute, around the dam, and toward a center of the tray (figure 4, reference 34: This would be an inherent feature since extrudate would flow from a flute, around the dam and towards the center since extrudate flow would take the path of least resistance).
Regarding claim 12, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the plurality of elevated portions extending upwardly from the bowed surface comprise an elevated central portion (figure 4, reference 43, as shown in the annotated figure below) and a plurality of upwardly extending half-cylindrical elements (figure 4, as shown in the annotated figure below).

    PNG
    media_image1.png
    368
    511
    media_image1.png
    Greyscale

Regarding claim 13, Knight teaches all of the claim limitations of claim 12, as shown above. Furthermore, Knight teaches the half-cylindrical elements are disposed in a radially extending pattern (figure 4, as shown in the annotated figure above).
Regarding claim 16, Knight teaches all of the claim limitations of claim 12, as shown above. Furthermore, Knight teaches a channel may be formed between a half- cylindrical element and an adjacent half-cylindrical element (figure 4, reference 44).
Regarding claim 20, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the tray comprises two short sidewalls (figure 4, reference 20) and two long sidewalls (figure 4, reference 22) and is generally rectangular (figure 4, reference 12).
Regarding claim 21, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the insert comprises two short sidewalls (figure 4, front and back of insert 14) and two long sidewalls (figure 4, left and right of insert 14) and is generally rectangular (figure 4, reference 14).
Regarding claim 22, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches the at least one lower surface of the tray comprises a continuous channel disposed between a plurality of raised areas of the tray (figure 4, reference 33 around reference 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 8,474,610).
Regarding claim 10, Knight teaches all of the claim limitations of claim 9, as shown above. 
Knight does not explicitly teach the plurality of dams comprise isosceles trapezoids comprising a longer base wall, a shorter base wall, and two leg walls and wherein the shorter base wall faces the flute. However, to modify shape of the dam with an isosceles trapezoid shape as claimed would entail a mere change in shape of the dam and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Regarding claim 17, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches an angle between a horizontal plane and the center of the bowed surface of the insert (figure 3, reference 14). Knight discloses the general conditions of the claimed invention except for the express disclosure of the angle between a horizontal plane and the center of the bowed surface of the insert is between about 1 degree and about 5 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the angle between a horizontal plane and the center of the bowed surface of the insert is between about 1 degree and about 5 degrees, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches an angle between a horizontal plane and the center of the bowed surface of the insert (figure 3, reference 14). Knight discloses the general conditions of the claimed invention except for the express disclosure of the angle between a horizontal plane and the center of the bowed surface of the insert is between about 1 degree and about 3 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the angle between a horizontal plane and the center of the bowed surface of the insert is between about 1 degree and about 3 degrees, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Knight teaches all of the claim limitations of claim 1, as shown above. Furthermore, Knight teaches an angle between a horizontal plane and the center of the bowed surface of the insert (figure 3, reference 14). Knight discloses the general conditions of the claimed invention except for the express disclosure of the angle between a horizontal plane and the center of the bowed surface of the insert is about 2 degree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the angle between a horizontal plane and the center of the bowed surface of the insert is about 2 degree, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 7, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaRue et al. (US 7,921,992) discloses a container with a tray and insert.
Hayes et al. (US 6,619,501) discloses a container in the form of a tray with flutes on the sidewalls, elevated portions and a reservoir.
Limon et al. (US D249,238) discloses a tray with flutes, channels, sidewalls, elevated portions and a reservoir.
Engles et al. (US 3,151,799) discloses a tray with channels, sidewalls, elevated portions and dams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735